            CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 United States of America,                             Case No. 15-cr-255 (SRN)

                  Plaintiff,

 v.                                                                ORDER

 Joseph Alan James,

                  Defendant.


Bradley Endicott, United States Attorney’s Office, 316 N. Robert St., 404 U.S. Courthouse,
Saint Paul, MN 55101, for the Government

Joseph Alan James, Reg. No. 18799-041, FMC-Lexington, P.O. Box 14500, Lexington,
KY 40512, Pro Se Defendant


SUSAN RICHARD NELSON, United States District Judge

           This matter is before the Court on Defendant Joseph Alan James’ Pro Se Motion for

Release [Doc. No. 60]. The Government filed a response in opposition to James’ Motion

for Release. (Gov’t’s Opp’n [Doc. No. 62].) Based on a review of the file, record, and

proceedings herein, and for the following reasons, the Court denies Defendant’s motion.

      I.      BACKGROUND

              A. Procedural and Factual Background

           In 2015, the Government charged James with being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2), with respect to seven firearms.

(Information [Doc. No. 8].) In October 2015, James pleaded guilty pursuant to a plea
         CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 2 of 7



agreement (the “Plea Agreement”). As noted in the Plea Agreement, James used one of

the firearms to shoot an outdoor automated teller machine. (Plea Agmt. ⁋ 2(a).) On March

25, 2016, the Court sentenced James to a 78-month term of imprisonment. (See Sentencing

Minutes [Doc. No. 29].)

       James is incarcerated at FMC-Lexington, in Lexington, Kentucky.            He has a

projected    release   date   of    January       19,   2021.   BOP      Inmate    Locator,

https://www.bop.gov/inmateloc/ (last accessed Apr. 21, 2020).

            B. Parties’ Arguments

       In James’ motion, he asserts that in light of the risks associated with the COVID-19

pandemic, he is eligible for release pursuant to the CARES Act. (Def.’s Mot. at 1–2.) He

asks that the Court permit him to serve the rest of his sentence through home confinement.

(Id. at 1–3.) Specifically, he proposes living with his elderly parents, which would also

allow him to assist them with meeting their basic needs. (Id. at 2–3.)

       In opposition, the Government contends that the CARES Act, the First Step Act,

and the Second Chance Act do not authorize judicial review of the BOP’s placement

determinations. (Gov’t’s Opp’n at 2–6.) Furthermore, to the extent that James’ motion is

construed as a request for compassionate release under 18 U.S.C. § 3582(c), the

Government asserts that James has failed to exhaust his administrative remedies prior to

seeking relief from the Court. (Id. at 7–9.) Moreover, the Government maintains that the

BOP is taking appropriate action to curtail the spread of COVID-19 within its facilities.

(Id. at 9–10.)



                                              2
          CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 3 of 7



   II.      DISCUSSION

         The First Step Act, Pub. L. No. 115-391, was enacted in December 2018, with the

goal of reducing federal inmates’ recidivism rates. As relevant here, the First Step Act

revised the provisions for early release to halfway houses or home confinement that had

been in place under the Second Chance Act of 2007, see 18 U.S.C. § 3624(c)(1). For

instance, amendments to the First Step Act made home confinement potentially available

to low-risk prisoners:

         Home confinement authority.--The authority under this subsection may be
         used to place a prisoner in home confinement for the shorter of 10 percent of
         the term of imprisonment of that prisoner or 6 months. The Bureau of Prisons
         shall, to the extent practicable, place prisoners with lower risk levels and
         lower needs on home confinement for the maximum amount of time permitted
         under this paragraph.

18 U.S.C. § 3624(c)(2) (First Step Act amendment in italics). As the statute provides,

authority for the placement of prisoners rests with the BOP. (Id.) (stating, “The Bureau of

Prisons shall, to the extent practicable, . . . .”).

         On April 3, 2020, Attorney General William Barr exercised emergency authority

under Section 12003(b)(2) of the CARES Act, Pub. L. No. 116-136, to expand the group

of inmates who may be considered for home confinement in light of emergency conditions

caused by the COVID-19 virus and its effect on prison populations. The BOP began

reviewing all inmates who have COVID-19 risk factors, starting with inmates incarcerated

at prisons that have experienced COVID-19 cases (FCI-Oakdale, FCI-Danbury, FCI-

Elkton) and similarly-situated facilities to determine which inmates are suitable candidates

for home confinement.            BOP Update on COVID-19 & Home Confinement,


                                                  3
        CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 4 of 7



https://www.bop.gov/resources/news/20200405 covid19 home confinement.jsp              (last

accessed Apr. 21, 2020).

       As noted above, the BOP has exclusive authority to determine the placement of

prisoners. See 18 U.S.C. § 3624(c)(2). The First Step Act, CARES Act, and Second

Chance Act merely give eligible inmates the possibility to be considered for home

confinement or halfway house placement. See United States v. Kluge, No. 17-cr-61

(DWF), 2020 WL 209287 at *3 (D. Minn. Jan 14, 2020) (“Nothing in the statutes amended

by the FSA permits the Court to place Defendant in home confinement. Under the FSA,

the authority to place a prisoner remains with the BOP.”); see also Xiao v. La Tuna Fed.

Corr. Inst., No. EP-19-CV-97-KC, 2019 WL 1472889, at *3 (W.D. Tex. Apr. 3, 2019)

(“The Attorney General—and by delegation the BOP—has the exclusive authority and

discretion to designate the place of an inmate’s confinement.”); Ward v. Bureau of Prisons,

No. 3:19-CV-770-D-BN, 2019 WL 1930025, at *2 (N.D. Tex. Apr. 2, 2019) (observing

that First Step Act and Second Chance Act govern the BOP’s discretion to place inmates

in particular facilities, including home confinement), report and recommendation adopted,

No. 3:19-CV-0770-D, 2019 WL 1924903 (N.D. Tex. Apr. 30, 2019).

       Although the First Step Act expanded release opportunities, courts have observed

that “it is BOP—not the courts—who decides whether home detention is appropriate. . . .

Rather than mandate any particular home confinement decision, Congress instead directed

BOP to place prisoners on home confinement ‘to the extent practicable.’” United States v.

Yates, No. 15-40063-01-DDC, 2019 WL 1779773, *4 (D. Kan. Apr. 23, 2019); see also

United States v. Burkhart, No. 6: 03-036-DCR, 2019 WL 615354, *2 (E.D. Ky. Feb. 13,

                                            4
         CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 5 of 7



2019) (stating that the First Step Act “did not modify the requirement that the Bureau of

Prisons, not the Court, make the decision to place a prisoner on home confinement or in

a residential re-entry center.”).

       It is also well-established that prisoners do not have a constitutional right to

placement in a particular facility or place of confinement. Khdeer v. Paul, No. 18-CV-

2112 (ECT/BRT), 2018 WL 6919637, at *5 (D. Minn. Nov. 29, 2018) (“Petitioner does

not have a constitutionally protected liberty interest in serving his sentence at a particular

institution.”) (citing Meachum v. Fano, 427 U.S. 215, 224 (1976) (stating the “Constitution

does not . . . guarantee that the convicted prisoner will be placed in any particular prison”);

Moorman v. Thalacker, 83 F.3d 970, 973 (8th Cir. 1996) (stating “there is no liberty interest

in assignment to any particular prison”)), report and recommendation adopted, 2019 WL

79318 (D. Minn. Jan. 2, 2019). Home confinement is a place of confinement. See 18

U.S.C. § 3624(c).

       For all of these reasons, the Court lacks jurisdiction to grant James’ motion under

the First Step Act, Second Chance Act, or CARES Act.

       Although James does not invoke 18 U.S.C. § 3582(c) as a basis for relief, he does

not appear to have exhausted his administrative remedies in this regard, and is therefore

not eligible for relief under the statute. See § 3582(c)(1)(A) (stating that courts may

consider a motion for release only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.”). The Court cannot consider a motion for

                                              5
        CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 6 of 7



compassionate release for which the prisoner has not first sought relief from the BOP. See,

e.g., United States v. Bergren, No. 00-cr-375 (DWF/RLE), 2020 WL 1910585, at *1 (D.

Minn. Apr. 20, 2020) (denying motion for compassionate release due to COVID-19 for

failure to exhaust and on the merits); United States v. Jenkins, 4:15-CR-3079, 2020 WL

1872568, at *1 (D. Neb. Apr. 14, 2020) (“Simply put, the Court cannot consider a motion

for compassionate release that is based on evidence or arguments that weren't presented to

the Bureau of Prisons first.”); United States v. Annis, 16-cr-1951 (JRT/KMM), 2020 WL

1812421, at *2 (D. Minn. Apr. 9, 2020) (finding the court had no authority to grant

compassionate release due to COVID-19 pursuant to 18 U.S.C. § 3582(c)(1)(A) because

the defendant had not exhausted his administrative remedies).

       Even if the Court had authority to entertain James’ request, release under these facts

is not warranted. James, who is 34 years old, does not identify any health condition that

places him at greater risk of harm from COVID-19, nor are there any cases of the virus in

FMC-Lexington, as of this writing.        BOP COVID-19 Coronavirus Resource Page,

https://www.bop.gov/coronavirus/ (last accessed Apr. 21, 2020). Since January 2020, the

BOP has been preparing to mitigate the effects of a potential COVID-19 outbreak. BOP

COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313 covid-19.jsp

(last accessed Apr. 21, 2020). Among the measures the BOP has taken are: (1) prohibiting

all social and volunteer visits; (2) suspending inmate movement, with limited exceptions;

(3) suspending legal visits for 30 days (with case-by-case exceptions); (4) screening staff

through self-reporting and temperature checks; (5) screening new inmates, quarantining

asymptomatic inmates, and isolating and testing inmates with exposure risk factors; and

                                             6
          CASE 0:15-cr-00255-SRN Document 63 Filed 04/21/20 Page 7 of 7



(6) modifying operations to maximize social distancing and to limit group gatherings. BOP

Modified Operations, https://www.bop.gov/coronavirus/covid19 status.jsp (last accessed

Apr. 21, 2020). These efforts appear to have been successful at the majority of federal

prisons, and as of this writing, at FMC-Lexington.

       While the Court understands James’ concerns about his health and safety, his

Motion for Release is denied for all of the reasons stated above.

   III.    CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1. Defendant’s Pro Se Motion for Release [Doc. No. 60] is DENIED.



Dated: April 21, 2020

                                                        s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                             7
